DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a mixing drum drive, comprising: a first rotational speed reduction stage; a second rotational speed reduction stage; a third rotational speed reduction stage; an electric motor having a length similar to its diameter; a component for fastening the electric motor; and a bearing by which a component for fastening a mixing drum is rotatable, wherein a component with a gear of the first rotational speed reduction stage is configured to be driven by the electric motor and a further component with a gear of the first rotational speed reduction stage drives a component with a gear of the second rotational speed reduction stage and a further component with a gear of the second rotational speed reduction stage drives a component with a gear of the third rotational speed reduction stage and a further component with a gear of the third rotational speed reduction stage drives the component for fastening the mixing drum, wherein the third rotational speed reduction stage is arranged on one side of the bearing, and the first rotational speed reduction stage and the second rotational speed reduction stage are arranged on the other side of the bearing; and wherein a lubricant chamber in which the third rotational speed reduction stage is arranged is separated in a fluid-tight manner from a lubricant chamber in which the second rotational speed reduction stage is arranged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659